Citation Nr: 1703556	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  11-26 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2004 to June 2007.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure proper development regarding the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury (TBI).  Specifically, remand is required to afford the Veteran a current VA TBI examination.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA is also required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Additionally, it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

The Veteran has consistently asserted that his TBI is more severe than currently rated.  Most recently, within a December 2016 appellant's brief, the Veteran maintained that past VA examiners have not adequately assessed his TBI condition, as he has repeatedly demonstrated varied behaviors and more severe symptoms.  

Additionally, the Board is mindful that the Veteran's most recent VA TBI examination was conducted over three years ago, in October 2013.  

In light of the more than three years that have elapsed since the most recent VA TBI examination, in addition to the Veteran's credible assertion that his TBI condition is more severe than currently rated, the Board concludes that a new VA TBI examination is warranted in order to determine the current severity of the Veteran's service-connected TBI.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer, 10 Vet. App. 400 (1997).  

Additionally, the record indicates that the Veteran has continued to receive ongoing VA treatment for his various service-connected conditions.  The Board is mindful that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the AOJ should also obtain any outstanding, relevant VA treatment records and associate them with the claims file.  38 U.S.C.A. § 5103A (b)(1) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant VA treatment records and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination in order to determine the current severity of his service-connected TBI.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in the resulting examination report.  

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b.  Taking into account the medical and lay evidence of record, the examiner must determine the current severity of the Veteran's TBI, distinguishing any comorbid manifestations which are separately service-connected under another diagnostic code (such as posttraumatic stress disorder (PTSD)).  

c.  All findings should be reported in detail, utilizing the rating criteria for Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  See 38 C.F.R. § 4.124a (2016).  The examiner is asked to specifically address the degree to which the service-connected residuals of a TBI are manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.  

d.  The examiner must provide all findings, along with a complete rationale for any opinion rendered, in the resulting examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.  

3.  Thereafter, readjudicate the Veteran's initial rating claim on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow a reasonable time for response before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




